Citation Nr: 0929573	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  07-34 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for degenerative arthritis 
of the lumbar and thoracic spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1988 to December 
1990 and from January 1991 to February 1991.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi (RO) which denied service connection for 
arthritis of the lumbar and thoracic spine.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to 38 C.F.R. § 20.700 (2008), a hearing on appeal 
before the Board will be granted if an appellant expresses a 
desire for one.

In March 2009, the Veteran requested a hearing before the 
Board of Veterans' Appeals in Washington, D.C. (Central 
Office Hearing).  The Veteran was scheduled for an August 
2009 Central Office Hearing.  However, in a July 2009 letter 
of record, the Veteran requested a Board videoconference 
hearing at the Jackson, Mississippi RO, as she would not be 
able to travel to Washington D.C.   

Because videoconference hearings are scheduled by the RO, the 
Board is remanding the case for that purpose.  See 38 C.F.R. 
§ 20.704(a) (2008).  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for 
a Board videoconference hearing at the 
earliest available opportunity.  The RO 
should notify the Veteran and her 
representative of the date and time of 
the hearing, in accordance with 38 
C.F.R. § 20.704(b) (2008), and should 
associate a copy of such notice with 
the claims file.  After the hearing, 
the claims file should be returned to 
the Board in accordance with current 
appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



 
